Citation Nr: 0402240	
Decision Date: 01/22/04    Archive Date: 02/05/04	

DOCKET NO.  03-03 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel






INTRODUCTION

The veteran had active military service from November 1968 to 
October 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Huntington, West 
Virginia, Regional Office (RO), denying the veteran 
entitlement to service connection for PTSD.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that while serving in Vietnam he was 
exposed to stressful events, including, during one lengthy 
period, almost continuous rocket and mortar fire, which 
caused him to suffer from PTSD.

A review of the veteran's claims file shows a diagnosis of 
PTSD on VA mental health consultations in October 2000 and 
November 2000.  On both occasions, the veteran reported PTSD 
symptomatology, to include complaints of nightmares, 
flashbacks and difficulty sleeping.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link established by medical evidence between 
current symptoms and inservice stressor, and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f) (2002).

The Board notes that the evidence necessary to establish the 
occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending on whether 
the veteran engaged "in combat with the enemy."

Participation in combat, a determination that is to be made 
on a case by case basis, requires that the veteran had 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOGCPREC 12-99 (October 18, 1999).  If 
VA determines that the veteran engaged in combat with the 
enemy and his lay stressor is combat related, the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence.  No further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(f) (2002); Cohen v. Brown, 10 Vet. App. 
128, 146 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
If, however, VA determines that either the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but the stressor is not combat related, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain "credible supporting evidence from 
any source" that corroborates the veteran's testimony or 
statements.  See Cohen, 10 Vet. App. at 147.  

Although the veteran has been diagnosed as suffering from 
PTSD on the aforementioned VA medical health consultations, 
these diagnoses appear to be predicated largely upon the 
veteran's reported symptomatology and history of service in 
Vietnam.  On neither of the occasions noted was there any 
specific recounting by the veteran of any stressors events 
experienced in service that tends to support the diagnosis 
rendered.

Nevertheless, the veteran in correspondence to the RO has 
reported that he served in Vietnam at Landing Zone Buttons, 
at or near Song Be, and Landing Zone Betty, from 
approximately November 1969 to May 1971.  He further reported 
that during this period he experienced, among other events, 
frequent attacks upon his unit.  The RO has attempted to 
corroborate the events claimed by the veteran as stressors 
with the United States Armed Services Center for Unit Records 
Research (USASCURR).  In correspondence dated in April 2000 
the USASCURR informed the RO that the information provided by 
the veteran was insufficient for the purpose of conducting 
meaningful research.  The USASCURR further notified the RO 
that morning reports for the veteran's unit, which can be 
used to verify daily personnel actions such as personnel, 
wounded in action or killed in action can be ordered from the 
National Personnel Records Center (NPRC).  In this regard, 
subsequently received were the veteran's personnel records, 
which the RO apparently did not have the opportunity to 
review in conjunction with the veteran's claim.  These 
records provide more definitive  information concerning the 
veteran's service in Vietnam, to include his assignment to HQ 
1st Air Cav. Div.  His administrative records show he was 
awarded the Army Commendation Medal times three and three 
campaigns were listed in his records.  

The Board notes that the files contains the veteran's service 
and personnel records which identified the unit to which the 
veteran was assigned during the Vietnam war.  The veteran has 
been unable to furnish any additional specific information 
relevant to his stressors and has in a substantive appeal 
stated that he has blocked memories of Vietnam from his mind 
and is unable to remember more than he's already informed the 
RO.  In correspondence dated in December 2000 his 
representative has maintained that the veteran was exposed to 
frequent attacks while based at Landing Zone Buttons during 
his service in Vietnam.

While we recognize that in April 2002 the RO made efforts to 
obtain supporting evidence of the claimed stressful events 
from the USASCURR.  This effort was not fruitful and it does 
not appear that any further follow-up, to include requesting 
morning reports pertaining to the veteran's unit from the 
NPRC, was undertaken.  Further development is indicated.

Additionally, after having carefully reviewed the record, the 
Board finds that the requirements of the Veterans Claims 
Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5100, 
5103, 5103A, 5107 and 5126, and codified as amended at 5102, 
5103, 5106 and 5107 (West 2002) have not been satisfied with 
respect to the issue on appeal.  Specifically, the VCAA 
requires upon receipt of a complete or substantially complete 
application to notify the claimant of any information or 
evidence necessary to substantiate the claim and to indicate 
which portion of the information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002).

Because there is no VA document or record that satisfies the 
above specific elements required for adequate VCAA notice, a 
remand for this purpose to the RO is required.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file, 
and ensure that all VCAA notice and duty 
to assist obligations have been satisfied 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent. See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004).  

2.  The RO must review the claims file in 
its entirety and gather all recorded 
information describing the veteran's 
claimed inservice stressors, to include 
the claimed mortar and/or rocket attacks 
on his base and attempt to verify these 
experiences and/or attacks through 
appropriate means, to include the 
USASCURR, the NPRC, and similar sources.  
The veteran has indicated that he was at 
Landing Zone Buttons, at or near Song Be, 
and Landing Zone Betty about one mile 
away from "Phuoc Ben".  He came under 
frequent enemy attacks and his unit 
sustained significant casualties.  
USASCURR should again be asked to verify 
the stressors and informed that the 
attacks were constant for the time period 
involved.  A copy of the pertinent 
personnel records should accompany the 
request. The RO should also obtain a copy 
of the citations for the Army 
Commendation medals times three awarded 
to the veteran from the appropriate 
source and if necessary copies of sick 
call and morning reports to verify 
causalities.  

3.  The RO should then make a 
determination as to whether the veteran 
was involved in combat and what stressors 
if any are verified.  

4.  If a stressor is verified, the 
veteran should be scheduled for VA 
examination by a psychiatrist in order to 
determine the nature and severity of any 
psychiatric illness, to include post-
traumatic stress disorder.  The claims 
file must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests are to 
be conducted.  Inform the examiner that 
only a stressor, which has been verified, 
by the RO or the Board may be used as a 
basis for a diagnosis of post-traumatic 
stress disorder.  If the diagnosis of 
post- traumatic stress disorder is deemed 
appropriate, the examiner should specify 
whether the stressor found to be 
established by the record was sufficient 
to produce post- traumatic stress 
disorder, and whether there is a link 
between the current symptomatology and 
the in service stressors found to be 
established by the record.

5.  The RO should then readjudicate the 
issue of entitlement to service 
connection for PTSD in light of all 
pertinent evidence and legal authority. 
If the benefit sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the 
case.  The supplemental statement of the 
case should contain notice of all 
relevant actions taken on the claim for 
benefits to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.   

Thereafter the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



                       
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



